DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Status of Claims
Claims 1-6, 8-20 and 51-60 are currently pending in the application. Claims 7, 17 and 21-50 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-6, 8-16, 18-20 and 51-59 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 
Regarding independent claim 1,
	Claim 1 recites A method comprising: generating, using control circuitry, for display on a display device a media feed, wherein the media feed comprises a first post comprising a first content item and first information; The limitation encompasses steps of gathering information (e.g. a first post) for display recited at a high degree of generality using generic computer components (e.g. control circuitry, a display device), which falls into the category of mental process, as the limitation can be performed manually by collecting a number of written articles into a stack or collection (e.g. a content feed).
	The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation cover the performance of the limitation in the mind but for the recitation of control circuitry, a display device, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses organizing pieces of information by comparing attributes of said information, which can be broadly interpreted to refer to any act of organizing information based on matching attributes such as comparing labels on file folders and grouping folders based on the comparison. 
	Claim 1 recites the following additional elements: 
identifying a second post, using the control circuitry, wherein the second post comprises a second content item and second information; which encompasses a step of mere data gathering and outputting (e.g. identifying a post is a step of gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
determining, using the control circuitry, that the first content item and the second content item are duplicative based on determining whether the first content item and the second content item were created by the same device, stored with the same filename, and stored with the same metadata tags; which encompasses a step of mere data gathering and outputting (e.g. determining similarity between two pieces of content is a step of gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Additionally, “determining whether the first content item and the second content item were created by the same device, stored with the same filename, and stored with the same metadata tags” describe step of selecting particular types of data to be manipulated (e.g. device information, filenames and metadata tags are data types), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
	and generating, in response to determining that the first content item and the second content item are duplicative, a combined post for display on the display device comprising at least one selected from a group of the first content item, the second content item, the first information, and the second information. which encompasses a step of mere data gathering and outputting (e.g. generating content for display represents data outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises gathering and consolidating one or more pieces of information based on attributes of said content. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the
computer system elements are recited at a high level of generality, i.e. control circuitry. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.


Regarding dependent claim 2,
	Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the media feed comprises the second post.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. the media feed comprising one or more posts, wherein posts are type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 3,
	Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “further comprising: receiving an indication to add the second post to the media feed;” which encompasses a step of mere data gathering and outputting (e.g. receiving an input is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
	“and determining relationship information between the first content item and the second content item in response to receiving the indication to add the second post to the media feed.” which encompasses a step of mere data gathering and outputting (e.g. determining relationship data is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.
Regarding dependent claim 4,
	Claim 4 depends upon Claim 3, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	“and wherein determining the relationship information is based on comparing the first metadata and the second metadata.” These steps recite a mental process applied to the field of computer techniques and can be performed manually. For example, a person may manually or mentally compare information about two images such as the date the images were taken, etc.
	Claim 4 further recites the following additional elements: 
“wherein first metadata is associated with the first content item, wherein second metadata is associated with the second content item,” which encompasses a step of selecting a particular type of data to be manipulated (e.g. metadata and content items are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 5,
	Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein determining the relationship information comprises retrieving the relationship information from a database based on the first metadata and the second metadata.” which encompasses a step of mere data gathering and outputting (e.g. retrieving data is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“wherein determining the relationship information comprises retrieving the relationship information from a database based on the first metadata and the second metadata.” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. retrieving relationship information is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 6,
	Claim 6 depends upon Claim 4, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein the first metadata comprises one or more metadata tags that identify at least one of an entity, an event, a location, and an object.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. metadata tags that identify at least one of an entity, an event, a location, and an object are types of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 8,
	Claim 8 depends upon Claim 1, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “wherein generating the combined post comprises combining the first information and the second information to form composite information.”  which encompasses a step of selecting a particular type of data to be manipulated (e.g. first and second data are types of data being manipulated by the combining), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 9,
	Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein generating the combined post comprises generating for display on a display device a modified media feed that comprises the combined post.” which encompasses a step of mere data gathering and outputting (e.g. displaying a post on a display device represents data outputting), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.


Regarding dependent claim 10,
	Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “wherein determining whether the first content item and the second item are duplicative comprises: identifying one or more first objects of the first content item;” which encompasses a step of mere data gathering and outputting (e.g. identifying data objects is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
	identifying one or more second objects of the second content item; which amounts to insignificant extra-solution activity because it merely constitutes data gathering. which encompasses a step of mere data gathering and outputting (e.g. identifying data objects is a step of data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and comparing the one or more first objects to the one or more second objects. which encompasses a step of selecting a particular type of data to be manipulated (e.g. first and second objects are types of data being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.





Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.
	Claim 11 recites the following additional limitations:
“a storage device for storing the combined post;” which encompasses a step of selecting a particular type of data or data source to be manipulated (e.g. the storage device is a data source to be manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“a storage device for storing the combined post;” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. storing information in a storing device is a step of storing information) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.



Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 51,
Claim 51 depends upon Claim 1, as such claim 51 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 51 further recites the limitations of:
“in response to receiving user input of one or more of a like, a dislike, a comment, a share, a tag, a follow, a view, and an interaction associated with the first post or the second post, updating the combined post based on the received user input.” which encompasses a step of mere data gathering and outputting (e.g. updating a post is a step of gathering data, e.g. gathering inputs such as a like, dislike, comment, etc.), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 52,
The claim is analogous to the subject matter of dependent claim 51 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 53,
Claim 53 depends upon Claim 1, as such claim 53 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 53 further recites the limitations of:
“wherein the determining that the first content item and the second content item are duplicative includes comparing at least one identified feature of the first post with at least one identified feature of the second post.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. first and second objects are types of data being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 54,
Claim 54 depends upon Claim 53, as such claim 54 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 54 further recites the limitations of:
“wherein the comparing the at least one identified feature of the first post with the at least one identified feature of the second post includes comparing at least one entity identified by an entity identifier, at least one object identified by an object identifier, or at least one text identified or determined by a natural language processing analyzer.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. entities, objects and text are data being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 55,
	The claim is analogous to the subject matter of dependent claim 53 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 56,
	The claim is analogous to the subject matter of dependent claim 54 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 57,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 58,
Claim 58 depends upon Claim 57, as such claim 58 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 58 further recites the limitations of:
	“wherein the object recognition includes facial recognition.” which encompasses a step of selecting a particular type of data to be manipulated (e.g. objects information referring specifically to facial recognition data are a type of data being manipulated), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).


Regarding independent claim 59,
The claim is analogous to the subject matter of independent claim 11 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 60,
	The claim is analogous to the subject matter of independent claim 58 directed to a computer system and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 11-12, 19, 53-57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz et al. (US PGPUB No. 2017/0046343; Pub. Date: Feb. 16, 2017) in view of PATIL et al. (US PGPUB No. 2013/0339848; Pub. Date: Dec. 19, 2013).
Regarding independent claim 1,
Raichelgauz discloses a method comprising: generating, using control circuitry, for display on a display device a media feed; See Paragraph [0032], (The disclosed user device is configured to capture, receive and display multimedia content elements that may be obtained from one or more data sources including a server (e.g., a web server), an application server, a data repository, a database, a website, an e-commerce website, a content website, etc. (e.g. the one or more multimedia content elements represent a media feed.)
wherein the media feed comprises a first post comprising a first content item and first information; See Paragraph [0032], (The disclosed user device is configured to capture, receive and display multimedia content elements that may be obtained from one or more data sources including a server (e.g., a web server), an application server, a data repository, a database, a website, an e-commerce website, a content website, etc. (e.g. the one or more multimedia content elements represent a media feed.) [0046], (The user device may capture multiple multimedia content elements such as images, video, etc. having metadata such as a time pointer associated with a capture or display of a multimedia content element, a location pointer associated with a capture of a multimedia content element, details related to a device that captured the multimedia content element, etc., i.e. first content item having first information.)
identifying a second post, using the control circuitry, wherein the second post comprises a second content item and second information, See Paragraph [0046], (The user device may capture multiple multimedia content elements such as images, video, etc. having metadata such as a time pointer associated with a capture or display of a multimedia content element, a location pointer associated with a capture of a multimedia content element, details related to a device that captured the multimedia content element, etc., i.e. first, second, etc. posts comprise a content item and additional metadata.) See Paragraph [0047], (A server component is configured to determine whether at least two of the received multimedia content elements are contextually identical, i.e. identifying a second post (e.g. of the at least two received multimedia content elements).)
determining, using the control circuitry, that the first content item and the second content item are duplicative based on determining whether the first content item and the second content item were created by the same device, See Paragraph [0026], (Disclosing a system for removing contextually identical multimedia content elements. The method includes analyzing a plurality of multimedia content elements to identify at least two content elements that are contextually identical. Contextually identical multimedia refers to elements associated with the same or nearly the same content based on features of the content, contextual insights related to the content elements, etc. Contextual insights may include a time of capture or receipt, location of capture, device which captured the multimedia content elements, etc., i.e. determining, using the control circuitry, that the first content item and the second content item are duplicative based on determining whether the first content item and the second content item were created by the same device)
and generating, in response to determining that the first content item and the second content item are duplicative, a combined post for display on the display device comprising at least one selected from a group of the first content item, the second content item, the first information, and the second information. See Paragraph [0048]-[0049], (When it is determined that at least two multimedia contents are contextually identical, i.e. determining that first and second content items are duplicative, the server receives a selection of one of the at least two contextually identical multimedia elements. The server may determine an optimal multimedia content selected to represent at least two contextually identical multimedia content elements, i.e. a combined post for display comprising at least a first content item/second content item.)
Raichelgauz does not disclose the step of determining whether the first content item and the second content item were stored with the same filename, and stored with the same metadata tags;
PATIL discloses the step of determining whether the first content item and the second content item were stored with the same filename, and stored with the same metadata tags; See Paragraph [0072], (Disclosing a method for image deduplication in a file. The method includes determining similar images in a document based on collected information including an image file name, image tags such as metadata tags, etc., i.e. determining if first and second content items (e.g. first and second images) are duplicative based on determining if they are stored with the same filename and stored with the same metadata tags.)
Raichelgauz and PATIL are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz to include the method of determining similarity based on filename and tag data for a piece of content as disclosed by PATIL. Doing so would allow the system to advantageously determine similarity of a record using available metadata such that the system may designate a master copy of a record.

Regarding dependent claim 2,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz further discloses the step wherein the media feed comprises the second post. See Paragraph [0032], (The disclosed user device is configured to capture, receive and display multimedia content elements that may be obtained from one or more data sources including a server (e.g., a web server), an application server, a data repository, a database, a website, an e-commerce website, a content website, etc. (e.g. the one or more multimedia content elements represent a media feed.)

Regarding dependent claim 9,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz further discloses the step wherein generating the combined post comprises generating for display on a display device a modified media feed that comprises the combined post. See Paragraph [0052], (The optimal multimedia content element, i.e. the combined post, may be provided to the user device. The optimal content element is representative of the at least two content elements determined to be contextually identical, i.e. generating for display on a display device a modified media feed that comprises the combined post.)

Regarding independent claim 11,
	Raichelgauz discloses a system comprising: a display device for displaying a media feed; See Paragraph [0032], (The disclosed user device is configured to capture, receive and display multimedia content elements that may be obtained from one or more data sources including a server (e.g., a web server), an application server, a data repository, a database, a website, an e-commerce website, a content website, etc. (e.g. the one or more multimedia content elements represent a media feed.)
control circuitry coupled to the display device and configured to: generate for display on the display device the media feed, wherein the media feed comprises a first post comprising a first content item and first information; See Paragraph [0032], (The disclosed user device is configured to capture, receive and display multimedia content elements that may be obtained from one or more data sources including a server (e.g., a web server), an application server, a data repository, a database, a website, an e-commerce website, a content website, etc. (e.g. the one or more multimedia content elements represent a media feed.) [0046], (The user device may capture multiple multimedia content elements such as images, video, etc. having metadata such as a time pointer associated with a capture or display of a multimedia content element, a location pointer associated with a capture of a multimedia content element, details related to a device that captured the multimedia content element, etc., i.e. first content item having first information.)
identify a second post, wherein the second post comprises a second content item and second information based on determining whether the first content item and the second content item were created by the same device, See Paragraph [0046], (The user device may capture multiple multimedia content elements such as images, video, etc. having metadata such as a time pointer associated with a capture or display of a multimedia content element, a location pointer associated with a capture of a multimedia content element, details related to a device that captured the multimedia content element, etc., i.e. first, second, etc. posts comprise a content item and additional metadata.) See Paragraph [0047], (A server component is configured to determine whether at least two of the received multimedia content elements are contextually identical, i.e. identifying a second post (e.g. of the at least two received multimedia content elements).)
determine that the first content item and the second content item are duplicative; See Paragraph [0026], (Disclosing a system for removing contextually identical multimedia content elements. The method includes analyzing a plurality of multimedia content elements to identify at least two content elements that are contextually identical. Contextually identical multimedia refers to elements associated with the same or nearly the same content based on features of the content, contextual insights related to the content elements, etc. Contextual insights may include a time of capture or receipt, location of capture, device which captured the multimedia content elements, etc., i.e. determining, using the control circuitry, that the first content item and the second content item are duplicative based on determining whether the first content item and the second content item were created by the same device)
and generate, in response to determining that the first content item and the second content item are duplicative, a combined post comprising at least one selected from a group of the first content item, the second content item, the first information, and the second information; See Paragraph [0048]-[0049], (When it is determined that at least two multimedia contents are contextually identical, i.e. determining that first and second content items are duplicative, the server receives a selection of one of the at least two contextually identical multimedia elements. The server may determine an optimal multimedia content selected to represent at least two contextually identical multimedia content elements, i.e. a combined post for display comprising at least a first content item/second content item.)
and a storage device for storing the combined post; See Paragraph [0057], (Optimal multimedia content elements may be maintained at a data storage 250 of server 130.)
Raichelgauz does not disclose the step of determining whether the first content item and the second content item were stored with the same filename, and stored with the same metadata tags;
PATIL discloses the step of determining whether the first content item and the second content item were stored with the same filename, and stored with the same metadata tags; See Paragraph [0072], (Disclosing a method for image deduplication in a file. The method includes determining similar images in a document based on collected information including an image file name, image tags such as metadata tags, etc., i.e. determining if first and second content items (e.g. first and second images) are duplicative based on determining if they are stored with the same filename and stored with the same metadata tags.)
Raichelgauz and PATIL are analogous art because they are in the same field of endeavor, content management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz to include the method of determining similarity based on filename and tag data for a piece of content as disclosed by PATIL. Doing so would allow the system to advantageously determine similarity of a record using available metadata such that the system may designate a master copy of a record.

Regarding dependent claim 12,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 53,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz further discloses the step wherein the determining, using the control circuitry, that the first content item and the second content item are duplicative includes comparing at least one identified feature of the first post with at least one identified feature of the second post. See Paragraph [0026], (Multimedia content elements may be determined to be contextually identical based on features of the multimedia content such as people and things captured in an image or video, sounds in audio or video, etc., i.e. comparing at least one feature of a first post with a feature of a second post.)

Regarding dependent claim 54,
As discussed above with claim 53, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz further discloses the step wherein the comparing the at least one identified feature of the first post with the at least one identified feature of the second post includes comparing at least one entity identified by an entity identifier, at least one object identified by an object identifier, or at least one text identified or determined by a natural language processing analyzer. See Paragraph [0066], (An example is provided where a plurality of images are received by the server, 10 images showing a group of friends and 1 image showing an ocean. The method may parse each image to determine that the group of friends are determined to be potentially contextually identical and the image of the ocean is filtered out, i.e. comparing at least one entity identified by an entity identifier (e.g. comparing the group of friends across 10 images, wherein people in an image or video are considered features of a content item).) Note [0058] wherein the method for identifying and removing contextually identical multimedia content elements may be performed by the server, the user device or both.



Regarding dependent claim 55,
	The claim is analogous to the subject matter of dependent claim 53 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 56,
	The claim is analogous to the subject matter of dependent claim 54 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 57,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 59,
The claim is analogous to the subject matter of independent claim 11 directed to a computer system and is rejected under similar rationale.

Claim(s) 3-6, 8, 10, 13-16, 18, 20 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz in view of PATIL as applied to claim 1 above, and further in view of Naidu (US PGPUB No. 2017/0302610; Pub. Date: Oct. 19, 2017).
Regarding dependent claim 3,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz-PATIL does not disclose the step of receiving an indication to add the second post to the media feed;
and determining relationship information between the first content item and the second content item in response to receiving the indication to add the second post to the media feed.
	Naidu further discloses the step of receiving an indication to add the second post to the media feed; See FIGURE 2 and Paragraph [0045], (Block 208 wherein the social network server receives a request to add a record update or post shared on a feed to a first update, i.e. the second post is added to a media feed.).
	and determining relationship information between the first content item and the second content item in response to receiving the indication to add the second post to the media feed. See Paragraph [0048], (Block 216 wherein the determination that a first post is related to an earlier update is based in part on processing a notification or indication to combine said posts, i.e. receiving an indication.) See Paragraph [0053], (The determination/indication to combine may be a user-generated or system generated input that is provided during composing or sharing of the feed item, i.e. an indication to add the post to the media feed.).
Raichelgauz, PATIL and Naidu are analogous art because they are in the same field of endeavor, optimizing media display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of managing post combinations as disclosed by Naidu. Doing so would allow the system to determine interrelated attributes of a plurality of posts that are attempting to be combined or updated. Doing so would ensure that the posts added to the user’s media feed are relevant and/or recent.

Regarding dependent claim 4, 
As discussed above with claim 3, Raichelgauz-PATIL-Naidu discloses all of the limitations.
Raichelgauz-PATIL does not disclose the step wherein first metadata is associated with the first content item, wherein second metadata is associated with the second content item, and wherein determining the relationship information is based on comparing the first metadata and the second metadata.
Naidu further discloses the step wherein first metadata is associated with the first content item, wherein second metadata is associated with the second content item, See Paragraph [0053], (User-generated or system-generated inputs such as @mention tag, name, title, timestamp, and/or record identifier can be provided for feed items, i.e. metadata associated with a comment item.). The examiner notes that metadata may be provided for any feed item, therefore @mention tag, name, title, timestamp, and/or record identifier may be provided for first and second content items.
	and wherein determining the relationship information is based on comparing the first metadata and the second metadata. See Paragraph [0053], (User-generated or system-generated inputs such as @mention tag, name, title, timestamp, and/or record identifier can be provided as indications to combine feed items, i.e. comparing first and second metadata to determine whether two posts are related.).
Raichelgauz, PATIL and Naidu are analogous art because they are in the same field of endeavor, optimizing media display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of managing post combinations as disclosed by Naidu. Doing so would allow the system to determine interrelated attributes of a plurality of posts that are attempting to be combined or updated. Doing so would ensure that the posts added to the user’s media feed are relevant and/or recent.
Regarding dependent claim 5,
As discussed above with claim 4, Raichelgauz-PATIL-Naidu discloses all of the limitations.
Naidu further discloses the step wherein determining the relationship information comprises retrieving the relationship information from a database based on the first metadata and the second metadata. See Paragraph [0041], (Social network database 116 is configured to store network feeds, feed items, combined updates and associated metadata, i.e. relationship information from a database, user profiles, permission sets and metadata or data objects identifying particular feeds.). See Paragraph [0039], (Social network server 104 may retrieve data from one or more databases, combine some or all of the data from different databases and send processed data including a combined update from two or more feed items to the user system, i.e. relationship data based on first and second metadata for each feed item.).
Raichelgauz, PATIL and Naidu are analogous art because they are in the same field of endeavor, optimizing media display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of managing post combinations as disclosed by Naidu. Doing so would allow the system to determine interrelated attributes of a plurality of posts that are attempting to be combined or updated. Doing so would ensure that the posts added to the user’s media feed are relevant and/or recent.

Regarding dependent claim 6,
As discussed above with claim 4, Raichelgauz-PATIL-Naidu discloses all of the limitations.
Naidu further discloses the step wherein the first metadata comprises one or more metadata tags that identify at least one of an entity, an event, a location, and an object. See Paragraph [0053], (User-generated or system-generated inputs such as @mention tag, i.e. a metadata tag for drawing attention to an entity such as a group or user, name, title, timestamp, and/or record identifier can be provided as indications to combine feed items, i.e. comparing first and second metadata to determine whether two posts are related.).
Raichelgauz, PATIL and Naidu are analogous art because they are in the same field of endeavor, optimizing media display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of managing post combinations as disclosed by Naidu. Doing so would allow the system to determine interrelated attributes of a plurality of posts that are attempting to be combined or updated. Doing so would ensure that the posts added to the user’s media feed are relevant and/or recent.

Regarding dependent claim 8,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz-PATIL does not disclose the step	wherein generating the combined post comprises combining the first information and the second information to form composite information
Naidu further discloses the step wherein generating the combined post comprises combining the first information and the second information to form composite information.  See FIGURE 4C, (Combined update 428, i.e. the combined post, comprises feed items 404a-404b, i.e. the combined post contains all the elements of the previous individual feed items, i.e. composite information including all elements of the constituent posts.).
Raichelgauz, PATIL and Naidu are analogous art because they are in the same field of endeavor, optimizing media display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of managing post combinations as disclosed by Naidu. Doing so would allow the system to determine interrelated attributes of a plurality of posts that are attempting to be combined or updated. Doing so would ensure that the posts added to the user’s media feed are relevant and/or recent.

Regarding dependent claim 10,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz-PATIL does not disclose the step wherein determining whether the first content item and the second item are duplicative comprises: identifying one or more first objects of the first content item;
identifying one or more second objects of the second content item;
and comparing the one or more first objects to the one or more second objects.
	Naidu further discloses the step wherein determining whether the first content item and the second item are duplicative comprises: identifying one or more first objects of the first content item; See FIGURES 5A-5C and Paragraph [0054], (The step of combining posts may include a user providing input to an "@merge" function for merging an initial post with a second post determined to be related based on the input to the function. FIGs. 5A-5C illustrate an example where an input "@merge (commun" is provided to merge an initial post "Do we know competitor community pricing" from a user "Steph Curry", i.e. identifying one or more first objects of the first content item.).
identifying one or more second objects of the second content item; See FIGURES 5A-5C and Paragraph [0054], (The step of combining posts may include a user providing input to an "@merge" function for merging an initial post with a second post determined to be related based on the input to the function. FIGs. 5A-5C illustrate an example where an input "@merge (commun" is provided to merge an initial post "Do we know competitor community pricing" from a user "Steph Curry" with a previous post "Do we know competitive partner community pricing" from "Competitive Analysis Team", i.e. second objects of the second content item.)
and comparing the one or more first objects to the one or more second objects. See FIGURES 5A-5C and Paragraph [0054], (The step of combining posts may include a user providing input to an "@merge" function for merging an initial post with a second post determined to be related based on the input to the function. FIGs. 5A-5C illustrate an example where an input "@merge (commun" is provided to merge an initial post "Do we know competitor community pricing" from a user "Steph Curry" with a previous post "Do we know competitive partner community pricing" from "Competitive Analysis Team". The posts are determined to be related because both posts contain a same highlighted portion of text 520, i.e. comparing one or more first objects to one or more second objects.)
Raichelgauz, PATIL and Naidu are analogous art because they are in the same field of endeavor, optimizing media display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of managing post combinations as disclosed by Naidu. Doing so would allow the system to determine interrelated attributes of a plurality of posts that are attempting to be combined or updated. Doing so would ensure that the posts added to the user’s media feed are relevant and/or recent.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 51,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz-PATIL does not disclose the step wherein in response to receiving user input of one or more of a like, a dislike, a comment, a share, a tag, a follow, a view, and an interaction associated with the first post or the second post, updating the combined post based on the received user input.  
Naidu discloses the step wherein in response to receiving user input of one or more of a like, a dislike, a comment, a share, a tag, a follow, a view, and an interaction associated with the first post or the second post, updating the combined post based on the received user input. See Paragraph [0056], (A combined update may be generated to display two feed items that have been combined. A displayed update may include a graphical indication that an update, comment or different post has been combined and may be displayed as a new and distinct feed item of the social network feed, i.e. receiving user input representing a comment associated with a first/second post (e.g. the individual feed items), updating the combined post based on the received user input.)
The examiner notes that the step " one or more of a like, a dislike, a comment, a share, a tag, a follow, a view, and an interaction associated with the first post or the second post " is optional due to the use of the terms “one or more of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Raichelgauz, PATIL and Naidu are analogous art because they are in the same field of endeavor, optimizing media display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of managing post combinations as disclosed by Naidu. Doing so would allow the system to determine interrelated attributes of a plurality of posts that are attempting to be combined or updated. Doing so would ensure that the posts added to the user’s media feed are relevant and/or recent.

Regarding dependent claim 52,
	The claim is analogous to the subject matter of dependent claim 51 directed to a computer system and is rejected under similar rationale.

Claim(s) 58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz in view of PATIL as applied to claim 57 above, and further in view of Nagasaka et al. (US PGPUB No. 2014/0072275; Pub. Date: Mar. 13, 2014).
Regarding dependent claim 58,
As discussed above with claim 1, Raichelgauz-PATIL discloses all of the limitations.
Raichelgauz-PATIL does not disclose the step wherein the object recognition includes facial recognition.
Nagasaka discloses the step wherein the object recognition includes facial recognition. See Paragraph [0068], (Disclosing a display control device for related content acquisition. The device conducts a predetermined recognition process such as facial recognition and audio recognition on a set of predetermined image and audio features. For example, extracted features may be used to determine a performer in program content as well as detecting identical or similar content, i.e. object recognition including facial recognition.)
Raichelgauz, PATIL and Nagasaka are analogous art because they are in the same field of endeavor, content display. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raichelgauz-PATIL to include the method of determining facial data from images via facial recognition as disclosed by Nagasaka. Doing so would allow the system to identify faces in content during a process of determining if a plurality of pieces of content are identical or similar. Facial recognition provides a benefit of identifying individuals, within a social media context, this may be used to share content with other users.

Regarding dependent claim 60,
	The claim is analogous to the subject matter of independent claim 58 directed to a computer system and is rejected under similar rationale.







Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, etc. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant's arguments regarding the rejection under 35 USC 101 of claims 1-6, 8-16 and 18-20 have been fully considered but they are not persuasive.
The Examiner believes the claims still encompass the abstract idea of a mental process as described in the rejection above and has updated the rejection of claims 1-6, 8-16, 18-20 and 51-60 under 35 USC 101 to reflect applicant’s amendments to the claims.
	The examiner suggests amending the independent claims to describe the improvement in the art provided by the claimed invention. Applicant describes that the system is directed to “an improved method and system for merging duplicative posts on a media feed” and that the claimed inventions “improve the experience for users of media feed systems”, however the claims, as currently presented, do not appear to represent these improvements such as: “more meaningful timeline updates are provided for each user, and updates that would otherwise appear at different places in a timeline appear together in a combined post” described in Applicant’s remarks

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO M MARI VALCARCEL/Examiner, Art Unit 2159